122 F.3d 1092
Michael C. LIDDELL, a minor, by Minnie LIDDELL, his motherand next friend;  Kendra Liddell, a minor, by MinnieLiddell, her mother and next friend;  Minnie Liddell;Roderick D. LeGrand, a minor, by Lois LeGrand, his motherand next friend;  Lois LeGrand;  Clodis Yarber, a minor, bySamuel Yarber, his father and next friend;  Samuel Yarber;Earline Caldwell;  Lillie Caldwell;  Gwendolyn Daniels;National Association for the Advancement of Colored People;United States of America;  City of St. Louis;  Plaintiffs;v.The BOARD OF EDUCATION OF THE CITY OF ST. LOUIS;  Hattie R.Jackson, President, Board of Education of the City of St.Louis;  Rev. Earl E. Nance, Jr., a member of the Board ofEducation of the City of St. Louis;  Renni B. Shuter, amember of the Board of Education;  of the City of St. Louis;Paula V. Smith, a member of the Board of Education of theCity of St. Louis;  Dr. Albert D. Bender, Sr., a member ofthe Board of Education of the City of St. Louis;  Eddie G.Davis, a member of the Board of Education of the City of St.Louis;  Dr. John P. Mahoney, a member of the Board ofEducation of the City of St. Louis;  Marybeth McBryan, amember of the Board of Education of the City of St. Louis;Thomas M. Nolan, a member of the Board of Education of theCity of St. Louis;  William Purdy, a member of the Board ofEducation of the City of St. Louis;  Robbyn G. Wahby, amember of the Board of Education of the City of St. Louis;Madye Henson Whithead, a member of the Board of Education ofthe City of St. Louis;  Dr. Cleveland Hammonds, Jr.,Superintendent of Schools for the City of St. Louis;Defendants-Appellees;Ronald Leggett, St. Louis Collector of Revenue;  State ofMissouri;  Mel Carnahan, Governor of the State of Missouri;Jeremiah (Jay) W. Nixon, Attorney General;  Bob Holden,Treasurer;  Richard A. Hanson, Commissioner ofAdministration;  Robert E. Bartman, Commissioner ofEducation;  Missouri State Board of Education, and itsmembers;  Thomas R. Davis;  Sharon M. Williams;  PeterWilliams;  Peter F. Herschend;  Jacqueline E. Wellington;Betty E. Preston;  Russell V. Thompson;  Rice Pete Burns;Special School District of St. Louis County;  Affton Boardof Education;  Bayless Board of Education;  Brentwood Boardof Education;  Clayton Board of Education;Ferguson-Florissant Board of Education;  Hancock Place Boardof Education;  Hazelwood Board of Education;  Jennings Boardof Education;  Kirkwood Board of Education;  LaDue Board ofEducation;  Lindbergh Board of Education;Maplewood-Richmond Heights Board of Education;  MehlvilleBoard of Education;  Normandy Board of Education;  ParkwayBoard of Education;  Pattonville Board of Education;Ritenour Board of Education;  Riverview Gardens Board ofEducation;  Rockwood Board of Education;  University CityBoard of Education;  Valley Park Board of Education;Webster Groves Board of Education;  Wellston Board ofEducation;  St. Louis County;  Buzz Westfall, CountyExecutive;  James Baker, Director of Administration, St.Louis County, Missouri;  Robert H. Peterson, Collector ofSt. Louis County "Contract Account," St. Louis County,Missouri;  Defendants;The St. Louis Career Education District;  Defendant-Appellee;St. Louis Teachers' Union, Local 420, AFT, AFL-CIO;  Intervenor Below;Missouri National Education Association;  Intervenor Below-Appellant.
No. 97-2087.
United States Court of Appeals,Eighth Circuit.
Submitted July 17, 1997.Decided Aug. 6, 1997.

Appeal from the United States District Court for the Eastern District of Missouri;  George F. Gunn, Jr., Judge.
Charles A. Werner, St. Louis, MO, argued (Loretta K. Haggard, on the brief), for appellant.
Robert B. Hoemeke, St. Louis, MO, argued (Mark T. Keaney, Michael P. Casey and Victoria I. Goldson, on the brief), for appellee.
Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
PER CURIAM.


1
The Missouri National Education Association appeals the decision of the district court denying tenure protection to teachers formerly employed by the Special School District of St. Louis County and to be employed by the St. Louis Career Education District.  In light of the opinion filed today in consolidated appeals numbers 96-2881, 96-3259, 96-3265, 96-3267, 96-3885, 97-1736, 97-1737, 97-1760, and 97-2378, we remand this matter to the district court to consider with the consolidated cases and to enter an order after making findings of fact and conclusions of law.